Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 1 of 64




                EXHIBIT 1
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 2 of 64



                                                                    Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       No. 20 Civ. 3315 (ER)
4       ---------------------------------x
5       CESAR FERNANDEZ-RODRIGUEZ, ROBER
6       GALVEZ-CHIMBO, SHARON HATCHER,
7       JONATHAN MEDINA, and JAMES WOODSON,
8       Individually and on behalf of all
9       others similarly Situated,
10                                       Petitioners,
11                          vs.
12      MARTI LICON-VITALE, in her official
13      capacity as Warden of the Metropolitan
14      Correctional Center,
15                                       Respondent.
16      --------------------------------------x
17
18                    VIDEO DEPOSITION OF
19                  DR. ROBERT BEAUDOUIN
20                         May 20, 2020
21
22
23      Reported by:
24      ERICA L. RUGGIERI, RPR
25

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 3 of 64



                                                                  Page 61

1                          DR. ROBERT BEAUDOUIN
2              coverage.        So this doesn't
3              essentially apply to us because we
4              don't have -- we don't have 24-hour
5              coverage.
6                   Q.      Under the heading Purpose,
7              do you see the text there?
8                   A.      Yes.
9                   Q.      Is the purpose of this
10             document to provide guidance on
11             setting up an infirmary for COVID-19
12             patients at an institution without
13             an on-site infirmary?
14                  A.      Yes.       But we don't have the
15             capacity to set up an infirmary.
16                  Q.      So has the MCC created any
17             sort of on-site infirmary to deal
18             with the COVID-19 pandemic?
19                  A.      No.
20                  Q.      And you mentioned that this
21             document -- please go ahead.
22                  A.      Okay.        The infirmary would
23             mean that we would need 24-hour
24             coverage.        We don't have the
25             capacity to provide 24-hour

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 4 of 64



                                                                  Page 63

1                          DR. ROBERT BEAUDOUIN
2              not apply.        Of course there are
3              certain things that not only
4              specific to something as specific to
5              isolation we will follow them but we
6              do not have an infirmary to do the
7              isolation infirmary -- to follow the
8              isolation infirmary guidance.
9                   Q.      But the MCC is putting
10             individuals with suspected or
11             confirmed COVID-19 in isolation?
12                  A.      Yes.
13                  Q.      But it does not have the
14             resources to follow this infirmary
15             isolation guidance?
16                  A.      Yes -- no, we don't have
17             the resources to do it.
18                  Q.      Do you recall a time
19             earlier this year when the MCC was
20             on lockdown due to a weapon being
21             brought into the facility?
22                  A.      Yes.
23                  Q.      Do you recall around when
24             that was?
25                  A.      I believe it was in

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 5 of 64



                                                                  Page 66

1                          DR. ROBERT BEAUDOUIN
2               BOP, Bates MCC 1726, marked for
3               identification, as of this date.)
4                   Q.      This is a memo issued by
5              the BOP dated February 29, 2020,
6              concerning COVID-19 guidance, Bates
7              number MCC 1726.
8                        So Mr. Beaudouin, you
9              established you are familiar with
10             this guidance?
11                  A.      Yes.
12                  Q.      And this is a memo that the
13             BOP circulated about preparation
14             that federal prison facilities
15             should be taking for COVID-19?
16                  A.      Yes.
17                  Q.      Do you recall when you
18             first became aware of this memo?
19                  A.      No.      But I would say after
20             the memo was sent to the staff -- I
21             think the memo was sent to the -- it
22             just general agency and then he sent
23             it to me and our HSA, I think that
24             is around the time that I became
25             aware of it.

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 6 of 64



                                                                  Page 67

1                          DR. ROBERT BEAUDOUIN
2                    Q.     Would you say that was
3              around February 29th?
4                    A.     Probably around the time.
5              Probably not too far after that I
6              would say.
7                    Q.     Do you understand that in
8              this memorandum the BOP was making
9              recommendations about procedures
10             such as screening inmates?
11                   A.     Yes.
12                   Q.     Do you understand that
13             around this time the BOP was making
14             recommendations about establishing
15             baseline PPE supplies?
16                   A.     Yes.
17                   Q.     Are you familiar with a
18             pandemic influenza plan that was
19             established in 2012?
20                   A.     I could -- I can say I know
21             they asked us to review it but I
22             didn't review it -- we didn't review
23             it.    We read it -- we read it but
24             it's not like we read it like study
25             it.    So we essentially know that

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 7 of 64



                                                                  Page 81

1                          DR. ROBERT BEAUDOUIN
2              COVID-19?
3                   A.      Yes.
4                   Q.      Do you remember when that
5              happened?
6                   A.      I don't remember exactly
7              when that happened, no.
8                   Q.      Would you say that was also
9              around the end of March?
10                  A.      Yes.
11                  Q.      Were you involved with the
12             discussions about this?
13                  A.      Yes.
14                  Q.      Who else was involved in
15             these discussions?
16                  A.      I think -- I think the BOP
17             warden Mr. McFarland either asked
18             for us to develop a list or it could
19             have been the HSA or the AW or the
20             warden.      I know that there was a
21             need to develop that list because
22             the CDC had a list of people would
23             be at higher risk of infection or
24             severe illness from COVID-19.
25                  Q.      So you think some assistant

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 8 of 64



                                                                  Page 84

1                          DR. ROBERT BEAUDOUIN
2              diagnosis too.           VEMA, V-E-M-A.           I'm
3              sorry for my accent, I have been
4              working on it for a while.
5                   Q.      There's no need to
6              apologize for that.
7                        Is it your understanding that
8              everyone you recommended to be on
9              the list was included in the final
10             list of vulnerable inmates?
11                  A.      I don't know because I
12             didn't see the list and I didn't
13             collect the information so I don't
14             know.
15                  Q.      Did you ever add more
16             inmates to this list?
17                  A.      I don't think so.
18                  Q.      Do you know what steps were
19             taken to protect the inmates you
20             identified as most vulnerable?
21                  A.      Well, the inmates -- I
22             think -- I think most of inmates
23             were more serious medical condition,
24             housed in 11 South.                So we know if
25             we get a call from 11 South, it

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
         Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 9 of 64



                                                                  Page 85

1                          DR. ROBERT BEAUDOUIN
2              could be an inmate with a serious
3              medical condition.                Not that there
4              are no other inmates with other
5              serious illness or serious medical
6              condition that cannot be in another
7              unit but 11 South had more inmates
8              with medical condition there.
9                   Q.      Do you know if that just
10             happened to be the case or if
11             inmates were moved to 11 South?
12                  A.      I think at some point
13             inmates were moved to 11 South.                     And
14             that was -- I think that was even
15             before -- before COVID-19.
16                  Q.      Before COVID-19 you think
17             the vulnerable inmates were moved to
18             11 South?
19                  A.      Right.         I think so.
20                  Q.      Were you involved in the
21             decision to move them?
22                  A.      No.
23                  Q.      Do you know who made that
24             decision?
25                  A.      I think it was done at the

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 10 of 64



                                                                 Page 102

1                         DR. ROBERT BEAUDOUIN
2              symptom so every staff member know
3              if they have symptoms what to do and
4              everybody essentially know.
5                   Q.      Do the staff members know
6              what to do if they have had exposure
7              to someone with symptoms?
8                   A.      Yes.
9                   Q.      And what are the --
10                  A.      In general, if you have
11             exposure to someone who has they
12             should call human resources say they
13             have exposure and then human
14             resources will tell them what the
15             CDC recommend or the BOP recommends
16             is to go in quarantine for 14 days
17             and you may need to talk to your
18             doctor.      At the beginning quarantine
19             was what was recommended, not being
20             tested, unless you are sick enough
21             to go to the hospital and think --
22             and you are going to be admitted,
23             you are not going to be tested.
24             They would say stay in quarantine
25             for 14 days and see how your

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 11 of 64



                                                                   Page 103

1                         DR. ROBERT BEAUDOUIN
2              symptoms are and then you could
3              report later.          Essentially you had
4              to still talk to your doctor.
5                    Q.     Were you ever personally
6              involved with conducting new
7              screenings?
8                    A.     I am not sure.                  I may have.
9              I don't think.           I'm not sure really.
10             You know, different staff member in
11             the medical were doing it.                      I am not
12             sure I did.         I may have but I can't
13             remember exactly right now.
14                   Q.     Is it your understanding
15             that when they are conducting the
16             screening they ask -- they follow
17             this form?
18                   A.     Yes.      You have to check yes
19             or no on this form.                So yes, they do
20             it.
21                   Q.     So what happens when a
22             staff member shows symptoms?
23                   A.     Okay.       They would follow
24             the recommendation.                Contact -- if
25             they have symptom, they contact the

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 12 of 64



                                                                 Page 117

1                         DR. ROBERT BEAUDOUIN
2                   Q.      Any additional staff tested
3              positive since May 13th?
4                   A.      I don't know.
5                   Q.      Are you informed when a
6              staff member tests positive?
7                   A.      So actually I spoke with
8              the human resource manager.                   He told
9              me for the past two weeks there were
10             no positive tests.               So that's a
11             correction.
12                  Q.      Are you informed when a
13             staff member tests positive?
14                  A.      I wasn't being informed
15             regularly.        At first the AW, I
16             think, was contacting the HSA to do
17             the contact investigation.                   And then
18             after the HSA got sick and she was
19             contacting me, but I think she
20             contacted me like three or four
21             times to do some contact
22             investigation but from the chart
23             there are many more staff that
24             needed some contact investigation
25             who tested positive.                 But what we

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 13 of 64



                                                                    Page 118

1                         DR. ROBERT BEAUDOUIN
2              are doing now is that the human
3              resource manager is sending me this
4              form so I also told him that if
5              anybody tests positive, he needs to
6              let me know or let the assistant HSA
7              know so we can do -- for him to
8              provide us the list of possible
9              contact for the staff, for us to do
10             a contact investigation.                     So we
11             working on improving -- improving
12             the contact investigation.
13                  Q.      And you haven't been
14             informed of anyone else who tested
15             positive?
16                  A.      For the past two weeks he
17             told me no, there are nobody -- or
18             there is nobody who tested positive
19             -- positive.
20                  Q.      Are you responsible for
21             conducting contact investigations?
22                  A.      I don't know if that's my
23             duties but another thing, you know,
24             another thing in medical, whenever
25             there's something, it's like a

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 14 of 64



                                                                 Page 119

1                          DR. ROBERT BEAUDOUIN
2              medical job.         So in term of doing
3              the contact investigation it's --
4              essentially anybody can do it.                    Like
5              outside they are hiring clubs to do
6              contact investigation.                   They are not
7              hiring doctors to do contact
8              investigation.           But anybody can do
9              it but somebody medical other than
10             me or the assistant HSA will be
11             doing it.       So we going to tighten up
12             on the contact investigation.
13                    Q.    So your understanding is to
14             date only three or four of these
15             individuals or four -- only three or
16             four of these individuals have
17             contact tracing been done?
18                    A.    Right, yes.             That I have
19             done.
20                    Q.    Do you understand that
21             there were multiple instances when
22             staff who were positive for COVID-19
23             continued to report to work at the
24             MCC?
25                    A.    I don't know that.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 15 of 64



                                                                   Page 120

1                         DR. ROBERT BEAUDOUIN
2                   Q.      Could you please direct
3              your attention to the entry for case
4              number NYM-06?
5                   A.      Okay.       NYM-06, yes.
6                   Q.      And apologies if your print
7              out is small.          But does this
8              indicate that the staff member
9              symptoms began on March 25th, 2020?
10                  A.      That's what it says there,
11             March 25th, 2020.
12                  Q.      Does this indicate that the
13             staff member got a COVID test on
14             March 25th?
15                  A.      Yes, March 25th.
16                  Q.      Does this indicate that the
17             result of the test was positive?
18                  A.      Yes.      Does this indicate --
19             we don't have the date.                      We have the
20             test date.        When the result I don't
21             know that they put the result on
22             here.     I don't know when they got
23             the result though.
24                  Q.      Does this indicate that the
25             staff member continued reporting to

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 16 of 64



                                                                 Page 121

1                         DR. ROBERT BEAUDOUIN
2              work until March 28th?
3                   A.      Yes.
4                   Q.      Even if the staff member
5              did not have a positive test by that
6              date, would you have recommended
7              that that individual continue coming
8              to work?
9                   A.      If the staff member had
10             symptoms -- well, he had symptoms so
11             I would recommend that he didn't
12             come to work.
13                  Q.      Can you direct your
14             attention for the entry NYM-45?
15                  A.      Okay.       45.
16                  Q.      Does this indicate that the
17             staff member symptoms began on
18             March 24th, 2020?
19                  A.      Yes.
20                  Q.      Does this indicate that the
21             staff member continued to report to
22             work until March 29th, 2020?
23                  A.      Yes.
24                  Q.      Does this indicate that the
25             staff member tested positive for

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 17 of 64



                                                                 Page 122

1                         DR. ROBERT BEAUDOUIN
2              COVID-19?
3                   A.      Yes.
4                   Q.      Would you again have the
5              recommendation that this staff
6              member should not have reported to
7              work?
8                   A.      Yes.
9                   Q.      Can you please direct your
10             attention to the entry for case
11             number NYM-33?
12                  A.      Yes.
13                  Q.      Does this indicate that the
14             staff member symptoms began on
15             April 13, 2020?
16                  A.      Yes.
17                  Q.      Does this indicate that the
18             staff member had a COVID test on
19             April 13, 2020?
20                  A.      Yes.
21                  Q.      Does this indicate that the
22             result of that test was positive?
23                  A.      Yes.
24                  Q.      Does this indicate that the
25             staff member continued to report to

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 18 of 64



                                                                 Page 123

1                         DR. ROBERT BEAUDOUIN
2              work until April 19, 2020?
3                   A.      Yes.
4                   Q.      Would you again have
5              recommended that this staff member
6              not report to work?
7                   A.      I would recommend that he
8              or she didn't report to work,
9              correct.
10                  Q.      If you look at the return
11             to duty date since tested positive
12             column, does this indicate that this
13             individual returned to work on
14             April 28th, 2020?
15                  A.      Yes.
16                  Q.      And if you look at the
17             additional information column, does
18             this indicate that the individual
19             tested positive again on May 8th,
20             2020?
21                  A.      Yes.
22                  Q.      Would it be your
23             understanding that this individual
24             was still positive for COVID when
25             they returned to work on April 28th?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 19 of 64



                                                                 Page 124

1                         DR. ROBERT BEAUDOUIN
2                   A.      Yes.
3                   Q.      Would you please direct
4              your attention for the entry for
5              NYM-27?
6                   A.      27, yes.
7                   Q.      Does this indicate that the
8              staff member's symptoms began on
9              April 6, 2020?
10                  A.      Yes.
11                  Q.      And a COVID test on
12             April 13, 2020?
13                  A.      Yes.
14                  Q.      Does this indicate that the
15             result of the test was positive?
16                  A.      Yes.
17                  Q.      Does this indicate that the
18             individual continued to report to
19             work until April 16th?
20                  A.      Yes.
21                  Q.      Would it be your
22             recommendation that this individual
23             should not have reported to work?
24                  A.      Yes.
25                  Q.      Now, again --

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 20 of 64



                                                                 Page 125

1                         DR. ROBERT BEAUDOUIN
2                   A.      Also my recommendation --
3              it's also my recommendation, most
4              likely the staff member was wearing
5              a face mask while he was at work, so
6              which mean he's unlikely if he's
7              wearing a face mask and taking the
8              usual precautions he's probably
9              unlikely to transmit the disease.
10                  Q.      But he was working at the
11             MCC with a positive case of COVID?
12                  A.      Yes.
13                  Q.      Does this -- going to the
14             last column again.                Does this
15             indicate that this individual
16             returned to work on April 28th,
17             2020?
18                  A.      Which -- which case we
19             talking about right now?
20                  Q.      We are talking about
21             NYM-27?
22                  A.      27.      He report to work --
23             he report to work on the 13th --
24             no, I'm sorry, on the 16th.
25                  Q.      Yeah.        I think --

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 21 of 64



                                                                 Page 126

1                          DR. ROBERT BEAUDOUIN
2                   A.      I'm sorry, kind of confused
3              there.
4                   Q.      No, sorry.            That was my
5              fault.
6                        So we are looking at the entry
7              for NYM-27.         And it indicates that
8              the last date that they -- sorry,
9              the date until which they continued
10             to work is April 16, 2020, correct?
11                  A.      Yes.
12                  Q.      Does this indicate that
13             this individual returned to work on
14             May 4th, 2020?
15                  A.      Yes.
16                  Q.      And does this indicate that
17             the individual tested positive again
18             on May 10, 2020?
19                  A.      Yes.
20                  Q.      Would it be your
21             understanding that this individual
22             returned to work while they were
23             still positive for COVID-19?
24                  A.      Yes.
25                  Q.      Is a negative COVID-19 test

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 22 of 64



                                                                  Page 131

1                         DR. ROBERT BEAUDOUIN
2              they were so I did not go exactly to
3              see what this process is.                     I just
4              ask for the names.                So what I would
5              think is that if you work in an
6              office or in the same department,
7              these are your contacts, of course
8              they are the people you get in
9              contact with.           The people you work
10             closely with would be the people you
11             are in contact and of course others
12             and also he could have contact with
13             inmates.
14                  Q.      Do you know if there's a
15             policy detailing how contact tracing
16             should be done?
17                  A.      No, I don't know.
18                  Q.      Do you have any sort of
19             tracker that you can look at to see
20             of the individuals who have tested
21             positive for COVID-19 who -- for
22             whom have a contact tracing
23             investigation been performed?
24                  A.      No.
25                  Q.      Do you have a list of all

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 23 of 64



                                                                 Page 134

1                          DR. ROBERT BEAUDOUIN
2              question?
3                   Q.      Would it be correct to say
4              that you do not receive information
5              about individuals who are out of the
6              office due to COVID-19 symptoms but
7              have not taken a test for it?
8                        MR. BARNEA:          Same objection.
9                   A.      Yes, that's correct.
10                  Q.      For the contact
11             investigations you have performed,
12             what steps are taken for those who
13             came into contact with that staff
14             member?
15                  A.      Well, the screening form, I
16             use the screening form on them and I
17             do take their temperature and 6 CK
18             it has a different symptom.                  In my
19             cases when I did them, none of them
20             had temperature, taking their
21             temperature none of them had a fever
22             and they didn't have any symptoms.
23                  Q.      So if a staff member has
24             been in contact with another staff
25             member who has tested positive for

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 24 of 64



                                                                  Page 135

1                         DR. ROBERT BEAUDOUIN
2              COVID-19, that staff member is
3              expected to continue reporting to
4              work unless they themselves
5              displayed a symptom; is that
6              correct?
7                   A.      Yes, that's my
8              understanding.           Wait.         CK test a
9              staff member who has tested positive
10             and has contact with somebody who
11             has no symptom and the question is
12             that the contact is expected to come
13             to work, is that your question?
14                  Q.      Yes.
15                  A.      Yeah, the contact is
16             supposed to come work, the contact
17             supposed to wear the face mask and
18             also take the regular precautions.
19                  Q.      In the contact
20             investigations you have conducted
21             have you identified inmates that a
22             positive staff member has been in
23             contact with?
24                  A.      When I did the contact
25             investigation we were -- we were

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 25 of 64



                                                                 Page 138

1                          DR. ROBERT BEAUDOUIN
2              screening of the inmate when we are
3              doing the COVID-19 screening while
4              they are in quarantine or isolation.
5                   Q.      When did the MCC start
6              screening inmates for COVID-19?
7                   A.      We started screening I
8              think after at the end of March
9              after we had the first case.
10                       MS. KALA:        Could everyone open
11              or turn to the document that has
12              been marked Exhibit 9.
13                       (Exhibit 9, Inmate Screening
14              Tool, Bates MCC 1469, marked for
15              identification, as of this date.)
16                       MS. KALA:        This is the
17              COVID-19 Inmate Screening Tool
18              dated February 2020, Bates No. MCC
19              1496.
20                       MR. BARNEA:          1469.
21                       MS. KALA:        Thank you.        1469.
22                  Q.      Are you familiar with this
23             document?
24                  A.      Yes.
25                  Q.      Can you tell me what it is?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 26 of 64



                                                                  Page 146

1                         DR. ROBERT BEAUDOUIN
2              is, you do admissions.
3                   Q.      I'm talking about the
4              screening that is performed on a
5              day-to-day basis for general
6              population inmates.
7                   A.      Okay, the screening.                 So we
8              go through the cell, we take their
9              temperature.         We ask them the usual
10             questions, do you have cough, chest
11             pains, shortness of breath, fever,
12             nausea, vomiting, diarrhea, loss of
13             taste, loss of smell, muscle aches
14             and pains.        We do that essentially I
15             know on the first two or three days
16             of contacting the inmate we do that.
17             After a while because I know that
18             there was a complaint from the
19             inmate saying that we don't ask them
20             these questions anymore.                     I asked
21             the staff do we still continue to do
22             that.     They say we do it two or
23             three times.         So next time how are
24             you doing you.           And also since I'm
25             seeing the patient I can look at the

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 27 of 64



                                                                   Page 147

1                          DR. ROBERT BEAUDOUIN
2              patient and see how he's doing.                      I
3              ask him how are you doing.                      If they
4              say I'm fine and the temperature is
5              good, it's normal, then I'm good
6              with it.       But if the patient was
7              sick, I would send the inmate to
8              medical to be examined.                      So that's
9              how we have been doing it.
10                       But I understand the problem
11             was that the inmate was saying that
12             we stop asking them the usual
13             symptoms and I instructed the staff
14             forward to continue asking them the
15             usual questions, besides taking the
16             temperature to ask them the usual
17             questions.        Right now we doing one
18             unit every day and unit 11 we do it
19             twice a week.
20                  Q.      Is there any sort of
21             document that's used for this
22             screening process?
23                  A.      Well, at first we are using
24             the image screening tool.                      Since we
25             have more than 700 inmates it's

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                      212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 28 of 64



                                                                    Page 148

1                          DR. ROBERT BEAUDOUIN
2              become cumbersome to be copying this
3              page, you know, so many times.                        So
4              we started using the roster and
5              write on the side of the roster the
6              temperature and if that are some
7              symptoms we write it on the side
8              too.
9                     Q.    Did you say roster?
10                    A.    Yeah.        Roster, R-O-S-T-E-R.
11                    Q.    Got it.          Are the results of
12             the screenings recorded in any way
13             besides being on the roster?
14                    A.    No.      We didn't report it
15             because of staffing because it takes
16             -- it takes time.               It takes really a
17             lot of time.          There's 700 inmates.
18             The only thing that was recorded in
19             isolation.         In isolation the
20             temperature was recorded.                     But
21             usually in quarantine we did not
22             record them.          We tested weekend
23             records.
24                    Q.    You mentioned that one unit
25             is being screened every day.                        What

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                      212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 29 of 64



                                                                  Page 149

1                          DR. ROBERT BEAUDOUIN
2              does that mean?
3                        MR. BARNEA:          Objection to
4               form.
5                   A.      No, no.         We screen one unit
6              a day, not one unit every day.
7              Let's say we have unit 2, unit 3 is
8              a quarantine unit, unit 5 -- unit 5,
9              unit 7, unit 9, unit 11.                     Unit 2 is
10             only once a week.              We go and take
11             the inmates temperature once a week.
12             We do for seven.             That's what I'm
13             trying to say.           Unit 11 we do it
14             twice a week.
15                  Q.      Was there ever a time where
16             the screening was being done more
17             frequently?
18                  A.      I'm sorry to interrupt you.
19             11 South, not 11 north.
20                       Yes.    There was a time that we
21             were doing it every day when we had
22             COVID cases, we were screening every
23             unit every day.
24                  Q.      When was that?
25                  A.      More than two weeks ago.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                     212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 30 of 64



                                                                 Page 150

1                         DR. ROBERT BEAUDOUIN
2                   Q.      And do you know roughly how
3              long that lasted for?
4                   A.      I think everything started
5              after end of March.
6                   Q.      What happens if someone
7              displayed symptoms of COVID-19
8              during the screening?
9                   A.      Okay.       Somebody developed
10             symptoms then we going to examine
11             them further.          We going to bring
12             them -- first we going to put a face
13             mask, bring them to medical so we do
14             a further examination.
15                  Q.      Is this done when an inmate
16             displays any symptoms of COVID-19?
17                  A.      Yes.      Any symptoms, as long
18             as they have symptoms, yes, we would
19             do it.
20                  Q.      What happens if someone has
21             a fever?
22                  A.      Well, the fever is like the
23             most important symptom in general.
24             If somebody has a fever, yes.
25             Person has a fever, then we are

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 31 of 64



                                                                 Page 151

1                         DR. ROBERT BEAUDOUIN
2              going to put him in isolation.                    We
3              are going to examine him too.
4                   Q.      Continue.
5                   A.      We are going to examine
6              him -- I said we are going to
7              examine him too.             Check his lungs,
8              check his heart.             Yeah, we going to
9              examine him too.
10                  Q.      But it results in automatic
11             isolation as well?
12                  A.      Yes.
13                  Q.      What if someone has a fever
14             of 99.5?
15                  A.      Well, we go with 100.4.
16             That's the number, 100.4.
17                  Q.      If an inmate has a fever
18             below 100.4, are any steps taken?
19                  A.      If the inmate has other
20             symptoms, we got to look at the
21             inmates globally essentially.                   Let's
22             say the inmate have a temperature of
23             99.6, 99.8 but he has all the
24             symptoms, we will take the symptom
25             as a global, well he has other

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 32 of 64



                                                                 Page 158

1                         DR. ROBERT BEAUDOUIN
2                   A.      It's an isolation checklist
3              for COVID-19.
4                   Q.      In the Move to Isolation
5              row, does this document indicate
6              that inmates presenting with
7              symptoms of COVID-like illness
8              should be placed in isolation?
9                   A.      Yes.
10                  Q.      Are you aware of any
11             inmates who have said they have
12             symptoms that are not placed into
13             isolation?
14                  A.      I am not aware of that.
15             But also, when you say symptoms, not
16             all symptoms may have to deal with
17             COVID-19.
18                  Q.      Would you agree that fever
19             is a symptom of COVID-19?
20                  A.      Yes.
21                  Q.      Would you agree that a
22             cough is a symptom of COVID-19?
23                  A.      Yes.
24                  Q.      Would you agree that
25             shortness of breath is a symptom of

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 33 of 64



                                                                 Page 159

1                         DR. ROBERT BEAUDOUIN
2              COVID-19?
3                   A.      Yes.
4                   Q.      Would you agree that muscle
5              aches are a symptom?
6                   A.      Yes.
7                   Q.      Would you agree that there
8              are other symptoms of COVID-19 that
9              have been defined by the CDC?
10                  A.      Yes.
11                  Q.      Would you consider any
12             symptoms identified by the CDC as
13             requiring an inmate to be placed in
14             isolation?
15                  A.      In generally, yes.
16                  Q.      Were inmates previously
17             being placed into isolation in the
18             special housing unit?
19                  A.      I'm sorry, can you repeat
20             that.
21                  Q.      Sure.       Were inmates
22             previously being placed into
23             isolation in the special housing
24             unit?
25                  A.      Yes.      That was at first,

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 34 of 64



                                                                 Page 168

1                         DR. ROBERT BEAUDOUIN
2                   A.      I determine that.
3                   Q.      Are post recovery -- are
4              post recovery symptoms tracked after
5              an inmate is released from
6              isolation?
7                   A.      After an inmate is -- no,
8              we don't essentially track them, but
9              if the inmate, depending where the
10             unit inmate goes, inmate have access
11             to -- inmate have access to a sick
12             call, inmate have access to us from
13             the unit officer.               Also inmate can
14             -- when inmate is being done -- is
15             being done by medical staff inmate
16             have access to us.
17                  Q.      Is there any procedure for
18             scheduling a medical checkup with an
19             inmate in the week or two after they
20             have been removed from isolation?
21                  A.      No.
22                  Q.      How many inmates have been
23             isolated since March 1st?
24                  A.      Okay.        So I could count the
25             numbers there.

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 35 of 64



                                                                  Page 171

1                         DR. ROBERT BEAUDOUIN
2                   A.      Yes.
3                   Q.      Is that 40 out of about 200
4              staff members?
5                   A.      I don't know the exact
6              staffing of MCC but it could be, it
7              could be 200.
8                   Q.      If it is about 200, what
9              would in your mind explain the
10             discrepancy between the percentage
11             of inmates with COVID-19 symptoms
12             and the percent of staff who have
13             tested positive for COVID-19?
14                  A.      Testing.          If you test more
15             inmates, you are likely going to
16             have more inmates positive.                  But
17             remember even in hospital they were
18             not testing at the beginning.                   You
19             know, at the beginning I sent
20             inmates to the hospital, they did
21             not test them, we are not going to
22             admit him.        There was no need to
23             test.     So the more you test, the
24             higher the likelihood of having
25             positive results.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 36 of 64



                                                                 Page 181

1                          DR. ROBERT BEAUDOUIN
2              are housed on 11 South.
3                   Q.      Is that an open dormitory
4              unit?
5                   A.      Yes.
6                   Q.      And were those inmates
7              quarantined there while 11 South was
8              in quarantine?
9                   A.      Yes -- the inmate at 11
10             South, when the inmate were
11             quarantined, yes, they were in
12             quarantine as a cohort.
13                       MS. KALA:        Could everyone
14              please open what has been marked as
15              Exhibit 12.
16                       (Exhibit 12, BOP Quarantine
17              Guidance:        New admits, Contacts of
18              COVID-19, and Pending Release,
19              Bates MCC 1633, marked for
20              identification, as of this date.)
21                       MS. KALA:        This is BOP
22              Quarantine Guidance:                  New admits,
23              Contacts of COVID-19, and Pending
24              Release.       This is May 7, 2020,
25              Bates number is MCC 1633.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 37 of 64



                                                                 Page 186

1                         DR. ROBERT BEAUDOUIN
2                   A.      Yeah.        We go see them, we
3              do temperature check, we do symptom
4              check.     Yeah, we check on them.
5                   Q.      And how often?
6                   A.      We do it once a day.
7                   Q.      Are there any situations
8              where an inmate who is displaying
9              COVID-19 symptoms is left in the
10             unit?
11                  A.      Are there any situations
12             where one inmate is complaining of
13             COVID-19 is left in the unit?
14                  Q.      Yeah.
15                  A.      If we know of it, we
16             wouldn't do it.             If we don't know of
17             it, we don't know.                But if we know,
18             we are going to aggregate, regularly
19             aggregate, that's a normal
20             operation.
21                  Q.      Are there any housing units
22             that have never had inmates with
23             COVID-19 symptoms in them?
24                  A.      No.      All the units have
25             been in quarantine, that means they

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 38 of 64



                                                                      Page 187

1                         DR. ROBERT BEAUDOUIN
2              must have had somebody with
3              symptoms.
4                   Q.      What is the MCC's policy
5              for who gets tested for COVID-19?
6                   A.      The policy is not MCC
7              policy.      The policy is Bureau of
8              Prison policy.           They made some
9              adjustments in the policy.                    So they
10             want us to test if we knew inmates
11             would come in, in the new
12             admissions.        Do you want to test --
13             to contact, let's say one inmate
14             become positive for -- let's say one
15             inmate in our system is contact
16             would also be tested.                  And I think
17             there was something else.                    But
18             essentially these are the new -- the
19             new guidance.          The new guidance, all
20             new admit are going to be tested.
21             The contact of somebody who is put
22             in isolation will be tested.                       I
23             think I'm missing something.                       But
24             that's essentially the new guideline
25             -- there was a new guideline that

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                      212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 39 of 64



                                                                 Page 188

1                         DR. ROBERT BEAUDOUIN
2              was sent out very recently.
3                   Q.      And what are you doing to
4              comply with that new guideline?
5                   A.      We just meet with the COVID
6              machine.       We are not using it yet
7              because we have to get the staff
8              trained on it.           So we have three
9              known mental chemists (ph).                  We sent
10             it to Labcorp.           We do the swab and
11             we send it to Labcorp for the test.
12                  Q.      When did you receive the --
13             this Abbott testing machine?
14                  A.      We receive it last
15             Thursday.
16                  Q.      And when -- by when do you
17             plan to be able to conduct tests
18             with this machine?
19                  A.      Well, we waiting to buy a
20             printer so to make it official for
21             the lawyers so we waiting to buy a
22             printer so when we have the results
23             we get that quick instead of the
24             staff writing on the e-mail note
25             negative or positive, we wanted it

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 40 of 64



                                                                 Page 189

1                         DR. ROBERT BEAUDOUIN
2              to be pretty so it look more
3              professional and more official.                    So
4              when we have the printer, then we
5              would use it.          In the meantime the
6              only medical conduct was going to do
7              the testing and send it to Labcorp
8              for -- send it to Labcorp for
9              evaluation.
10                  Q.      And how will you conduct
11             their tests for those new inmates
12             who come in?
13                  A.      How?      Well, we get the
14             testing kit, which is a swap.                   We do
15             a nasal applying to swab or no
16             applying to Schwab.
17                  Q.      Have you made a request for
18             the MCC to buy a printer so you can
19             start using the rapid testing
20             machine?
21                  A.      Well, the rapid testing
22             machine is not really rapid.
23             Because it takes 15 minutes to do a
24             test.     So that is four an hour.                 And
25             let's say you have -- if you add one

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 41 of 64



                                                                 Page 203

1                         DR. ROBERT BEAUDOUIN
2              were low, could an order for test
3              kits have been placed in late March?
4                   A.      Well, could have, yes.
5                   Q.      Did you consider placing an
6              order for test kits in late March?
7                   A.      No, I didn't consider
8              placing an order for testing.                   Also
9              it would have been have been advised
10             to place order for testing.                  I don't
11             think we were advised to order
12             testing kits for COVID-19 at the
13             time.
14                  Q.      And when you placed the
15             order for test kits on April 10th,
16             do you remember how long it took for
17             the tests to arrive?
18                  A.      I think it took about two
19             or three days.
20                  Q.      Are inmates who are
21             isolated and then returned to the
22             general population ever placed in
23             dormitory units?
24                  A.      I cannot answer ever.                I
25             don't know.        I don't know.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 42 of 64



                                                                 Page 204

1                         DR. ROBERT BEAUDOUIN
2                   Q.      Can you look at the entry
3              for Litigation No. 223.
4                   A.      Yes, 223.           223, yes.
5                   Q.      Under Additional
6              Information do you see from SHU to
7              11 South?
8                   A.      Right.
9                   Q.      What does that mean?
10                  A.      So when the inmate
11             initially goes in isolation he was
12             returned to his unit, the unit he
13             was in before.           He was in 11 South.
14                  Q.      And is 11 South a dormitory
15             unit?
16                  A.      Yes, it is a dormitory
17             unit.
18                  Q.      Could you please look at
19             Litigation No. 136.
20                  A.      136.      Okay, 136.
21                  Q.      In Additional Information
22             does that say "unit 3/moved to 11
23             South"?
24                  A.      Yes.      I believe it's the
25             same -- I believe it could have been

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 43 of 64



                                                                 Page 207

1                          DR. ROBERT BEAUDOUIN
2              inmates 122 and 303?
3                        MR. BARNEA:           Those are
4               quarantined inmates not isolated
5               inmates, right?
6                        MS. KALA:         Yes.        Thank you.
7                   A.      Yes.
8                   Q.      So leaving aside those
9              two who are quarantined, for
10             isolated inmates is a positive test
11             required -- sorry, is a negative
12             test required before the inmate is
13             moved into the general population?
14                  A.      No.
15                  Q.      And your understanding is
16             that inmates on 11 South are not
17             able to maintain social distance; is
18             that correct?
19                  A.      It's a dorm so they are
20             close to each other.                  It is safe to
21             say they can't maintain six feet
22             social distancing.
23                  Q.      Do you believe that the
24             five positive inmates to date
25             captures all inmates who have or

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 44 of 64



                                                                 Page 211

1                         DR. ROBERT BEAUDOUIN
2                   A.      The sick call is considered
3              the official version when inmate
4              goes on the computer and put on
5              electronic sick call.                  The copout,
6              which we call copout was that the
7              inmate write a little piece of paper
8              something and he give it to a staff
9              member, this is what is considered a
10             copout.
11                  Q.      So would it be fair to
12             describe the way to make requests as
13             oral requests, paper requests and
14             electronic requests?
15                  A.      Yes.
16                  Q.      I know you described a
17             number of different ways in which
18             oral requests could be made.                   What
19             is the actual process for making an
20             oral request?
21                  A.      Well, the oral request you
22             talk to somebody.              You say, oh, I
23             got this, oh, can you call medical
24             for me.      That's -- that's it.
25                  Q.      Is there any particular

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 45 of 64



                                                                 Page 213

1                            DR. ROBERT BEAUDOUIN
2              passed on to the medical staff?
3                     A.      Oh, the officer can just
4              call you.        Doctor, this inmate says
5              he has this and that, can you see
6              him.        And then 99 percent of the
7              time we say yes, send him down.
8                     Q.      How soon after an oral
9              request is made by an inmate is it
10             passed on to the medical staff?
11                    A.      I don't know.             I can't tell
12             you that.        If it's even to a medical
13             staff, let's say medical staff is
14             doing -- is doing fill lines and
15             Mr. Smith's stop by and says, Doc, I
16             need you see for this and that, and
17             the staff would right write it
18             himself and say, okay, we will call
19             you later.        So that would be one
20             way.
21                    Q.      Are there any guidelines
22             for how oral sick call requests are
23             passed on to medical staff if they
24             are reported to a nonmedical staff
25             member?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 46 of 64



                                                                 Page 214

1                          DR. ROBERT BEAUDOUIN
2                     A.    No, I don't think so.
3                     Q.    How are paper requests for
4              medical care passed to the medical
5              staff?
6                     A.    The inmates write a piece
7              of paper and they give it to medical
8              -- the medical staff.
9                     Q.    So the inmate has to
10             directly give it to a medical staff
11             person?
12                    A.    Well, the -- yes, he would
13             have -- yes, to a medical staffer,
14             yes.
15                    Q.    And what about electronic
16             sick calls?
17                    A.    Electronic sick call the
18             inmate goes to the computer and put
19             in the information and that's how
20             they explain sick call is done.
21                    Q.    And how does it come to you
22             or to the medical staff?
23                    A.    The electronic sick call go
24             to a bag, a computer bag, where the
25             HSA, an HSA and they have a nurse

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 47 of 64



                                                                 Page 217

1                         DR. ROBERT BEAUDOUIN
2              Technically they all supposed to be
3              either brought down to medical or be
4              put on the call-out to be seen.
5                   Q.      Is there any policy saying
6              when someone needs to be seen --
7              when someone needs to be brought
8              down right away?
9                   A.      Yes.
10                  Q.      And what is that policy?
11                  A.      Well, these are for acute
12             conditions.         Let's say somebody
13             saying I have chest pains, is the
14             guy having a heart attack, let's say
15             the guy is bleeding or he has some
16             weakness on one side.                  He's out for
17             potentially emergency condition.
18                  Q.      Would you say COVID-19
19             symptoms are an acute condition?
20                  A.      Yes.
21                  Q.      Going back to the type of
22             requests for medical care.                   When you
23             received or any medical staff
24             member, I should say, received an
25             oral request for medical care, is

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 48 of 64



                                                                 Page 218

1                         DR. ROBERT BEAUDOUIN
2              that recorded anywhere?
3                   A.      No.      No one requests the
4              images I think.             Oh, I got this, can
5              you bring me down.                That's not
6              something you going -- that's not
7              something we are going to record
8              somewhere.         If you record it, he
9              going to the computer and put in an
10             official request.
11                  Q.      If the inmate makes an oral
12             request but is not seen right away,
13             is any sort of record made of that
14             request?
15                  A.      No.      The only request
16             between the inmate and the staff
17             member.
18                  Q.      What about any paper
19             copouts, are those recorded --
20                  A.      The paper copouts, the way
21             the paper copout working handled was
22             that.     When we receive the paper
23             copouts, we just schedule them or
24             call it down and these paper copouts
25             we keeping them and recording them

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 49 of 64



                                                                   Page 219

1                         DR. ROBERT BEAUDOUIN
2              in the medical records.                      So we are
3              not keeping them.              So I know that's
4              been a problem with booking, the
5              same thing booking with -- we are
6              not recording the paper copouts.
7              After we finish reviewing it or
8              scheduling the admit, the little
9              piece of paper we were shedding the
10             little piece of paper.                   But from
11             what we know happens in blueprints,
12             they say we should report them.                      So
13             when I got that little piece of
14             paper with writing so I get some
15             Scotch tape, put it on the -- Scotch
16             tape, put it on the imprint and tape
17             it so that it can go in the record.
18             But I think that the way that we
19             have to start doing that in the
20             future for whatever paper copout we
21             get, we're going to record it and
22             for it to go in as an official
23             record.
24                  Q.      Have any paper sick call
25             requests been saved?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                      212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 50 of 64



                                                                       Page 220

1                         DR. ROBERT BEAUDOUIN
2                   A.      After we heard it was the
3              Brooklyn issue, so whatever paper
4              copout we get, we keeping them.
5                   Q.      When did you hear about the
6              Brooklyn issue?
7                   A.      Two weeks ago.                   Not too
8              long ago.
9                   Q.      Before that date were any
10             paper sick call requests saved?
11                  A.      No.      We are not keeping
12             that.     We think it was an official
13             record.
14                  Q.      Before that date to your
15             knowledge were all paper sick call
16             requests shredded?
17                  A.      That's what I think, yes.
18                  Q.      And are electronic sick
19             call requests recorded anywhere?
20                  A.      Well, the electronic, they
21             always there.           They always on the
22             computer.       So yes, they are there.
23                  Q.      And would you say the
24             record of all electronic sick call
25             requests is the inbox that receives

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                      212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 51 of 64



                                                                 Page 228

1                         DR. ROBERT BEAUDOUIN
2                   A.      Yes.       That's in -- that's
3              in the electronic medical records.
4              When the inmate is seen and an
5              account is created where he does --
6              he does say what the complaint of
7              the inmate is, what the objective
8              is, which is were the vital signs
9              taken, was their weight taken, and a
10             physical exam, is the an assessment
11             in place and some had medication.
12                  Q.      When medical staff receives
13             a request for medical care related
14             to the COVID-19 symptoms, how
15             quickly are they supposed to
16             respond?
17                  A.      Oh, they are supposed to
18             respond immediately.
19                  Q.      Are they supposed to inform
20             you about such a request for medical
21             care?
22                  A.      No.
23                  Q.      Are they supposed to inform
24             you if they have identified or
25             learned about an inmate with

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 52 of 64



                                                                  Page 233

1                            DR. ROBERT BEAUDOUIN
2                     Q.      Dr. Beaudouin, who receives
3              e-mails sent to the sick call box?
4                     A.      It goes through a fax.               HSA
5              has access to it -- HSA has access
6              to it and the nurse who is in charge
7              of monitoring it has access to it.
8              These are the people --
9                     Q.      Who are those individuals?
10                    A.      The HSA?        You want names?
11                    Q.      Yes, please.
12                    A.      Terrance, T-E-R-R-A-N-C-E,
13             Chomas, C-H-O-M-A-S, the assistant
14             HSA.        Marc, M-A-R-C, Yonnone,
15             Y-O-N-N-O-N-E.           And the nurse has
16             been out -- has been deployed for
17             probably four weeks now.                     The nurse
18             is Joseph Columbo, C-O-L-O-M-B-O.
19                    Q.      Who maintains the sick
20             call.
21                    A.      I don't if other people
22             have access.
23                         Who maintains the sick call
24             box?        It's the computer thing, I
25             don't know who did it.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                     212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 53 of 64



                                                                 Page 234

1                            DR. ROBERT BEAUDOUIN
2                     Q.      Who is responsible for
3              responding to requests received to
4              the sick call box?
5                     A.      It is a nurse that is
6              responsible for checking the medical
7              box.        Called the HSA (inaudible).
8                     Q.      Could you please turn to
9              page 19.        I think you may not have
10             page numbers on your printout so let
11             me give you the Bates number.                   It's
12             Bates number MCC 0219.
13                    A.      Okay, I got it.
14                    Q.      Is this an e-mail from an
15             individual who has now been
16             identified as inmate 343?
17                    A.      Yes.
18                    Q.      And this e-mail was sent to
19             the sick call box on April 17, 2020?
20                    A.      Yes.
21                    Q.      Did you see this e-mail?
22                    A.      I just saw it now.
23                    Q.      Prior to now did you see
24             this e-mail?
25                    A.      No, I didn't read all of

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 54 of 64



                                                                     Page 243

1                            DR. ROBERT BEAUDOUIN
2              can't see.           It's on the right side
3              of the page.
4                     Q.      How about now, can you see
5              the whole document?
6                     A.      No.      Could you move it to
7              the left a little bit.
8                     Q.      Sure.        I'm not sure if that
9              will help.           Does that help?
10                    A.      It's hard to read.
11                         MR. BARNEA:           It's very small.
12              Can you zoom in a little bit.
13                    Q.      Yes, I'm trying to find a
14             good balance.             How about this?             No,
15             too small?
16                    A.      Yeah, still too small.
17             Can't make it out, no.
18                    Q.      Okay.        Can you see the
19             whole document?
20                    A.      Yes.
21                    Q.      Okay, great.               Is this a
22             response to an e-mail from an
23             individual now identified as inmate
24             324?
25                    A.      Yes.       I see it says

                                    Veritext Legal Solutions
     212-279-9424                     www.veritext.com                     212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 55 of 64



                                                                 Page 244

1                            DR. ROBERT BEAUDOUIN
2              schedule for sick call.
3                     Q.      When was that response
4              sent?
5                     A.      It's saying it was sent on
6              5/5.
7                     Q.      Did you write the response?
8                     A.      No.
9                     Q.      Was the inmate's initial
10             message sent on April 16, 2020?
11                    A.      Yes, that's what it says.
12                    Q.      Did the inmate's message
13             describe shortness of breath?
14                    A.      Yes.
15                    Q.      Did this inmate's request
16             describe chest pains?
17                    A.      Yes.
18                    Q.      Do you understand these to
19             be COVID-19 symptoms?
20                         MR. BARNEA:           Objection to
21              form.
22                    A.      Yes.
23                    Q.      Do you understand chest
24             pain to be a symptom demanding an
25             emergency response?

                                    Veritext Legal Solutions
     212-279-9424                     www.veritext.com                212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 56 of 64



                                                                 Page 250

1                         DR. ROBERT BEAUDOUIN
2                   A.      Yes.      But it depend on the
3              type of asthma.            It has to be
4              moderate to severe asthma, and I
5              don't remember this inmate.
6                   Q.      You don't remember this
7              inmate?
8                   A.      No, I don't remember him.
9                   Q.      Could you please turn to
10             page 9.      This is Bates number MCC
11             0209.     I'm not sure if you can see
12             it on my screen or if you need a
13             moment to find it.
14                  A.      Yeah, I can see it.
15                  Q.      Is this in response to an
16             e-mail from an individual now
17             identified as inmate 235?
18                  A.      Yes.
19                  Q.      Was this response sent on
20             May 5th, 2020?
21                  A.      Yes.
22                  Q.      Does this response say
23             scheduled for sick call?
24                  A.      Yes.
25                  Q.      Did you write this

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 57 of 64



                                                                 Page 251

1                         DR. ROBERT BEAUDOUIN
2              response?
3                   A.      No.      I don't write any of
4              these responses.
5                   Q.      Was the inmate's initial
6              message sent on March 15, 2020?
7                   A.      Yes.
8                   Q.      Did the inmate's message
9              describe coughing?
10                  A.      Yes.
11                  Q.      Does this inmate's message
12             describe a fever?
13                  A.      Yes.
14                  Q.      Were you informed of this
15             e-mail?
16                  A.      No.
17                  Q.      Is coughing a symptom of
18             COVID-19?
19                  A.      Yes.
20                  Q.      Is fever a symptom of
21             COVID-19?
22                  A.      Yes.
23                  Q.      Do you have reason to
24             believe this inmate received a
25             response to their sick call request

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 58 of 64



                                                                 Page 257

1                          DR. ROBERT BEAUDOUIN
2                   Q.      Were any responses to sick
3              calls -- to electronic sick call
4              requests made prior to May 5th,
5              2020?
6                   A.      No, it's not indicated
7              here, no.
8                   Q.      And --
9                        MR. BARNEA:          I'm sorry.       Did
10              you mean this particular one or all
11              of them?
12                  Q.      Yeah, to clarify, I'm
13             talking about the whole set.                   Were
14             any responses made prior to May 5th,
15             2020?
16                  A.      Well, the sick call box was
17             not being monitored regular after
18             the Brooklyn interview so I talk
19             with the assistant and we have plan
20             that this is -- the first thing he
21             does when he start working, he go to
22             the sick call box and review the
23             sick call box.           He was in there, but
24             he may need to be brought down for
25             evaluation, for the inmate to be

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 59 of 64



                                                                     Page 258

1                         DR. ROBERT BEAUDOUIN
2              brought down depending on the
3              symptom or the complaint and the
4              inmate need to be scheduled.                     We
5              know this has been a problem in the
6              past, something that we are working
7              to fix.
8                   Q.      When did you find out --
9              you referenced you found out
10             something about the MCC and then
11             changed this practice; is that
12             correct?
13                  A.      Well, the sick call box has
14             nothing to with the MCC.                     We know
15             about the sick call box.                     The nurse
16             supposed to be monitoring it, they
17             can check and they are supposed to
18             be monitoring it.              The only thing I
19             said to MCC are those little paper
20             copout with three lines on the
21             little piece of paper that's
22             supposed to be into the medical
23             records.       That's something -- that
24             is something.          But the sick call,
25             the electronic medical record that's

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                     212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 60 of 64



                                                                 Page 259

1                          DR. ROBERT BEAUDOUIN
2              in there so monitoring it has not
3              been done timely, that's something
4              that now is being done.
5                   Q.      Sorry, I think I
6              misunderstood you so I just want to
7              make sure I have this correct.                    What
8              prompted you to change the policy
9              with regard to monitoring of the
10             sick call box?
11                       MR. BARNEA:          Objection to
12              form.
13                  A.      It's not a change in
14             policy.      Essentially the sick call
15             box was supposed to be monitored by
16             the nurse.        Okay, the nurse went on
17             -- was deployed so that slowed down
18             the thing and then the correctional
19             facility, the HSA has been on leave
20             so the assistant HSA started to
21             monitor the box.             It hasn't been
22             done timely.         So we know it's a
23             problem and we -- this is one thing
24             I discuss with him, whatever he do
25             the first thing in the morning go to

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 61 of 64



                                                                 Page 260

1                         DR. ROBERT BEAUDOUIN
2              the sick call box, handle what's in
3              there.     So this is something we
4              doing right now to make sure that
5              it's being addressed because we
6              know, you know, something could go
7              wrong with that.             I can go to the
8              lines medical staff you know, you
9              know, if they want to be seen
10             immediately we usually tell them, if
11             you have serious symptoms, it's not
12             probably good to put it on sick
13             call, you need to talk to somebody.
14             Talking to somebody can get the
15             issue addressed.
16                  Q.      When did you have this
17             conversation about the need to
18             monitor the sick call box on a daily
19             basis?
20                  A.      Not too long ago.               Probably
21             two, three weeks ago or so.
22                  Q.      And before you had this
23             conversation what was the process of
24             monitoring the sick call box?
25                  A.      The sick call box was to be

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 62 of 64



                                                                 Page 261

1                         DR. ROBERT BEAUDOUIN
2              monitored by a nurse daily.                  If the
3              nurse wasn't there, it's supposed to
4              be the HSA.         But what happened is
5              there are a lot of work to be done.
6              Sometimes if you don't address it,
7              then it stays and you get busy with
8              other things but it's a problem that
9              right now we have to put it as a
10             priority, the sick call to be
11             addressed first thing in the
12             morning.       So that's what I told him,
13             that's why I told him the first
14             thing you do in the morning is go to
15             the sick call box.
16                  Q.      The nurse who was supposed
17             to be monitoring it was that Joseph
18             Columbo?
19                  A.      Yes.
20                  Q.      And he typically has
21             primary responsibility for
22             monitoring the box?
23                  A.      Yes.      Yes.
24                  Q.      And you said he's been out
25             for -- could you remind me how long

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 63 of 64



                                                                 Page 262

1                          DR. ROBERT BEAUDOUIN
2              he's been out for?
3                   A.      I think probably four
4              weeks.
5                   Q.      We'll now turn to page 12
6              of Exhibit 15.           Do you have it in
7              front of you or can you see it on my
8              screen?
9                   A.      Yes.
10                  Q.      This is Bates number MCC
11             0212.      Is this in response to an
12             e-mail from an individual now
13             identified as inmate 261?
14                  A.      Yes.
15                  Q.      Did inmate 261 send a
16             request for medical care on May 4th,
17             2020?
18                  A.      Yes, he did.
19                  Q.      Were you notified about
20             this e-mail?
21                  A.      No, I wasn't notified.
22                       MR. BARNEA:          Sorry, Ishita,
23              can you move the other window, I'm
24              trying to see the --
25                       MS. KALA:        Oh, sorry.        Sorry.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:20-cv-03315-ER Document 54-1 Filed 05/27/20 Page 64 of 64



                                                                 Page 274

1                         DR. ROBERT BEAUDOUIN
2              to do, how to manage the symptoms,
3              to follow up and things like that.
4                   Q.      If you conduct an
5              appointment or provide medical care
6              in response to a request for medical
7              care, is that tied in any way to the
8              request on the system?
9                   A.      Could you repeat the
10             question.
11                  Q.      Sure.        And I'll try to make
12             it a little clearer.                  So if you
13             conduct an appointment in response
14             to someone requesting medical care,
15             are the details of that appointment
16             tied to the request itself on the
17             system?
18                  A.      No.      I don't see the sick
19             call.     So when I'm seeing the
20             inmates, I'm talking to him about
21             the present complaint, the complaint
22             he has not complaint he had before.
23             So of course whatever complaint he
24             has I'm going to address it.                   So I
25             don't know what he put in his prior

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                  212-490-3430
